                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                            SHREVEPORT DIVISION

R.E.A. (XXX-XX-7360)                            CIVIL ACTION NO. 17-0968

VERSUS                                          JUDGE S. MAURICE HICKS, JR.

NANCY A. BERRYHILL                              MAGISTRATE JUDGE HORNSBY


                                         JUDGMENT

      For the reasons assigned in the Report and Recommendation of the Magistrate

Judge previously filed herein, and having thoroughly reviewed the record, no written

objections having been filed, and concurring with the findings of the Magistrate Judge

under the applicable law;

      IT IS ORDERED that, pursuant to sentence four of 42 USC § 405(g), the

Commissioner’s decision to deny benefits is REVERSED and this matter is REMANDED

to the agency for further proceedings.

      THUS DONE AND SIGNED, at Shreveport, Louisiana, this the 13th day of

February, 2019.
